Title: Thomas Jefferson to Joseph H. Nicholson, 21 May 1814
From: Jefferson, Thomas
To: Nicholson, Joseph H.


          Dear Sir Monticello May 21. 14.
          I thank you for making me acquainted with mr McCulloch. he staid with me but part of a day. but that was sufficient to let me see that he was capable, well informed and modest.
			 he left us on the 18th for the Natural bridge, from whence he intended to return, and to postpone for a while his Western expedition.
          I recieve the kind expressions of your letter with sensibility & gratification, and reciprocate them cordially. your zealous & steady cooperation in atchieving & maintaining the republican ascendancy, and rescuing our constitution from the hands of those who were rapidly monarchising it, ought never to be forgotten; and I assure you with pleasure that there has never been a moment in which I have not honored and esteemed you for this as well as for your great personal merit. these sentiments have prevailed uninterruptedly in my mind, their impression is still the same, and assurances of the same attachment, esteem and respect are now given with truth and sincerity.
          Th: Jefferson
        